Citation Nr: 1409664	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure and radiation exposure.  

2. Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel





INTRODUCTION

The Veteran (appellant) served on active duty from November 1965 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Indianapolis, Indiana, which denied the above claims.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was not exposed to herbicides or ionizing radiation during service.  

2. The Veteran's prostate cancer is not related to any incident of service and was first manifest 23 years after separation from service.  

3. The Veteran's kidney stones are not related to any incident of service and first manifested 3 years after separation from service.  


CONCLUSIONS OF LAW

1. The Veteran's prostate cancer was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).  

2. The Veteran's kidney stones were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran asserts that he is entitled to service connection for prostate cancer as a result of his exposure to Agent Orange and exposure to ionizing radiation during service.  The Veteran also asserts entitlement to service connection for kidney stones as a result of taking salt tablets during service.  For the reasons that follow, the Board finds service connection is not warranted for either of these disabilities on a direct or presumptive basis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A. Prostate Cancer

The medical evidence of record shows the Veteran has been diagnosed with and treated extensively for prostate cancer.  The first element of his service connection claim is met.  

The Veteran contends that his prostate cancer is a result of in-service herbicide exposure.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2011). Among the list of diseases presumed to be the result of herbicide exposure is prostate cancer.  38 C.F.R. § 3.309(e) .

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

On the Veteran's July 2006 claim form, the Veteran indicated that he had never served in Vietnam.  

The Veteran asserted in an April 2008 statement that while stationed at an Air Force base in Thailand, he was under "blanket travel orders" to be available to travel to classified locations including Cambodia and Vietnam.  The Veteran stated that his work under these orders involved recovering and repairing downed aircraft in areas that were saturated with Agent Orange, and that he was in these areas for a few weeks to a few months at a time.  The Veteran attached a copy of a March 1973 authorization for temporary duty, which shows an approximately 60 day itinerary involving a return trip from Nakhon Phanom Air Force Base to Ubon Air Force Base, both within Thailand.  

In an October 2009 statement, the Veteran reported that he was stationed in Thailand with temporary duty in Vietnam and Cambodia to recover downed aircraft and equipment.  He stated that this was how he was exposed to Agent Orange.  The Veteran added that his exposure also occurred while he was stationed in Okinawa, Japan, as he transported and stored barrels of Agent Orange en route to Vietnam.  

The Veteran was afforded a December 2009 hearing before a Decision Review Officer at the RO.  At this hearing, the Veteran testified that he was exposed to Agent Orange during his service in Thailand and Okinawa, and possibly at various locations in Europe.  The Veteran reported that he saw herbicides sprayed around the base perimeter in Thailand and that he transported barrels marked "poison."  The Veteran testified that he had never gone into Vietnam.  

In a January 2010 statement, the Veteran reported that he had photographs of being in-country on temporary duty in an area where Agent Orange was used.  The Veteran stated that he did not have copies of his orders or other documentation of his travel to Vietnam. The Veteran has apparently not submitted the photographs that he referenced in this statement, as they are not included in the claims file.  

As a result of the Veteran's assertions, the RO requested records from the National Personnel Records Center (NPRC) showing Vietnam service or herbicide exposure for the Veteran.  A July 2008 response indicated that there was no evidence in the Veteran's file to substantiate service in Vietnam.  A November 2009 response indicated that there were no records of exposure to herbicides for the Veteran.  The Veteran's service personnel and treatment records, which are included in the claims file and appear complete, do not contain any indications of either service in Vietnam or exposure to herbicides.  

The claims file contains a November 2009 memorandum discussing herbicide use in Thailand at the time of the Veteran's service there.  The memorandum indicates that the Department of Defense has provided a list of sites outside Vietnam where tactical herbicides such as Agent Orange were used, tested or stored.  The list indicates that limited testing of tactical herbicides was conducted at the Pranburi Military Reservation in Thailand from April through September 1964.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  The Board notes that the Veteran's period of service began in November 1965, and the evidence of record shows he was stationed at Nakhon Phanom Air Force Base in 1973, with travel to and from Ubon Air Force Base.  

The memorandum states that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The memorandum cites a letter from the Department of the Air Force stating that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  The memorandum notes that there are records indicating commercial herbicides were frequently used for vegetation control within air base perimeters during the Vietnam era.  This information corroborates the Veteran's report of witnessing herbicides being sprayed around his air base perimeter in Thailand.  However, per the memorandum, these herbicides were commercial, rather than tactical herbicides such as Agent Orange.  

The memorandum further states that tactical herbicides, such as Agent Orange, were aerially applied and were not applied manually to base perimeters. The memorandum notes that any commercial herbicides applied to base perimeters were approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The memorandum states that there are no records of general herbicide use within a base, such as brush or weed-clearing activity along the flight line, involving tactical herbicides such as Agent Orange rather than commercial herbicides.  Accordingly, the Veteran's report of witnessing herbicides sprayed around his base perimeter to keep the flight line clear is deemed credible.  However, the evidence discussed above tends to show that the herbicides to which the Veteran was exposed in Thailand were commercial herbicides rather than tactical herbicides such as Agent Orange.  

The Board acknowledges the Veteran's reports of temporary duty in Vietnam and exposure to Agent Orange in Thailand, Vietnam, Cambodia, Japan, and various locations in Europe.  However, the Veteran's varied accounts of his Vietnam service and methods of Agent Orange exposure tend to show the Veteran may be an unreliable historian in this area.  At times he states he never served in Vietnam; at other times he states he was there on temporary duty.  The Veteran's service personnel and treatment records, which appear complete, do not contain any indications of either service in Vietnam or exposure to tactical herbicides.  The NPRC has indicated there are no records available to substantiate Vietnam service or herbicide exposure for the Veteran.  

Accordingly, the Board finds the preponderance of the competent and credible evidence weighs against the Veteran's assertions of service in Vietnam and exposure to tactical herbicides.  Actual duty or visitation in the Republic of Vietnam has not been demonstrated, and therefore the herbicide presumption is not for application in this case.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Although the herbicide presumption may not be applied to the Veteran's service connection claim for prostate cancer, another service connection presumption may be applicable to this claim.  

The Veteran has asserted that he was exposed to ionizing radiation during service, and that his radiation exposure may have caused his prostate cancer.  He states that he traveled on weather planes that chased radiation clouds to measure fallout.  Service connection based upon exposure to radiation can be awarded three ways: 38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Under 38 C.F.R. § 3.309(d)(1), certain listed diseases are to be service-connected if they become manifest in a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  Prostate cancer is not included in this list, and accordingly the presumption of service connection under 38 C.F.R. § 3.309(d)(1) is not for application in this case.   

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation, calling for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

38 C.F.R. § 3.311 requires that dose data be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) .

In all other claims involving allegations of radiation exposure, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include, but may not be limited to, a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) . 

Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes prostate cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that prostate cancer become manifest 5 years or more after exposure.   

The Veteran has the radiogenic disease of prostate cancer, which manifested more than 5 years after his asserted exposure, and he contends that his cancer is a result of ionizing radiation in service.  Therefore, the development specified in 38 C.F.R. § 3.311 is required in this case.  The RO made a request to the NPRC for any available records concerning the Veteran's exposure to radiation, including a DD Form 1141.  A September 2006 response indicated that there were no records available regarding radiation exposure for the Veteran.  

The Veteran's service personnel and treatment records are associated with the claims file and appear complete.  There is no indication of radiation exposure in the Veteran's service personnel or treatment records.  There is no other objective evidence of record indicating the Veteran was exposed to ionizing radiation in service.  

As no records regarding radiation exposure are available for the Veteran, there are no such records to forward to the Under Secretary for Health for preparation of a dose assessment.  His statement that he was in planes that monitored radiation fallout is simply too generalized to provide any dose information.  The Board therefore finds that the necessary development as prescribed by 38 C.F.R. § 3.311 was completed for the Veteran's service connection claim for prostate cancer as a result of ionizing radiation in service.  

Given the absence of any records indicating radiation exposure in service, it has not been determined that the Veteran was exposed to ionizing radiation as a result of any in-service activity.  Accordingly, the requirements for service connection of the Veteran's prostate cancer under 38 C.F.R. § 3.311 are not met and his claim cannot be granted on this basis.  

The Veteran may benefit from a presumption of service connection based on a chronic disease.  The Veteran has a current diagnosis of prostate cancer, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease such as prostate cancer becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there were no manifestations of the Veteran's prostate cancer during service.  The Veteran's service treatment records do not show any diagnoses or treatment related to prostate cancer or any other prostate or genitourinary condition.  Furthermore, there is no showing of continuity of prostate cancer symptoms from the time of the Veteran's discharge in 1983 to the time of his diagnosis in 2006.  There are no VA or private treatment records showing any prostate or genitourinary symptoms during this time, and the Veteran has not alleged continuous symptoms of prostate cancer following his discharge from service.  

The Veteran's prostate cancer did not manifest to a degree of 10 percent within one year of his separation from service.  The Veteran's prostate cancer was first detected and diagnosed in 2006, 23 years after separation.  There is no medical evidence of record showing any symptoms of prostate cancer within one year of the Veteran's 1983 discharge, and the Veteran has not asserted that his prostate cancer manifested within one year of discharge.  

As there is no evidence indicating the Veteran's prostate cancer manifested during service or within one year of his discharge and no showing of continuous symptoms since service, the presumption of service connection for chronic diseases is not for application in this case.   

The Veteran's service connection claim for prostate cancer cannot be granted on a presumptive basis as related to herbicide exposure, ionizing radiation exposure, or as a chronic disease.  However, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides or ionizing radiation, or as a chronic disease incurred in service, but must also determine whether his disability is otherwise the result of active service. 

As noted above, the first element of the Veteran's direct service connection claim for prostate cancer is met.  Accordingly, the next required element is in-service incurrence of a disease or injury.  

As discussed above, there is no indication in the Veteran's service treatment records of any diagnoses or treatment related to prostate cancer or any other prostate or genitourinary condition.  The Veteran has not reported any complaints, symptoms, diagnosis of or treatment for prostate cancer or any other related condition in service.  As there is no evidence to indicate that the Veteran's prostate cancer was incurred in service, the second element of his service connection claim is not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for prostate cancer on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Kidney Stones

The Veteran asserts that he is entitled to service connection for kidney stones because they were a result of taking salt tablets during service.  

The medical evidence of record shows the Veteran has had several kidney stones from 1986 to 2007.  The Board finds the first element of his service connection claim is met.  

The Veteran indicated on his July 2006 claim form that he was treated in service from May to June 1973 in relation to his kidney stones and excessive sweating.  A May 1973 service treatment record reflects that the Veteran was taking 2 salt tablets per day for excessive sweating while working on the flight lines at Nakhon Phanom Air Force Base.  This appears to be the only indication in the Veteran's service treatment records that he was taking salt tablets.  

At the Veteran's December 2009 RO hearing, he reported that he was forced to take salt tablets because of the heat at Lackland Air Force Base, as well as in Okinawa and Thailand.  The Veteran testified that he was not able to carry his metal canteen when working on the flight lines and that he was not supplied with enough water while doing this work to adequately flush the salt out of his system.  As noted above, the only indication of salt tablets that appears in the Veteran's service treatment records is the May 1973 note from Nakhon Phanom Air Force Base. 

The Veteran may benefit from the presumption of service connection based on a chronic disease, as kidney stones are included on the list of chronic diseases under 38 C.F.R. § 3.309(a).  In this case, there were no manifestations of the Veteran's kidney stones during service.  The Veteran's service treatment records are absent for any complaints, symptoms, diagnoses or treatment related to kidney stones or any other kidney or urinary tract problem.  The Veteran has not reported experiencing any kidney stone symptoms during service. 

There is no showing of continuity of kidney stone symptoms following the Veteran's discharge in 1983.  The medical evidence of record does not reflect any continuous symptoms from that time, and the Veteran has not reported experiencing continuous symptoms since his discharge.  Furthermore, the Veteran's kidney stones did not manifest to a degree of 10 percent within one year of his separation from service.  The medical evidence of record reflects that the Veteran's first kidney stone occurred in 1986, 3 years after his discharge.  

As the Veteran's kidney stones did not manifest during service or within one year of separation and there is no showing of continuous kidney stone symptoms following his discharge, the presumption of service connection based on a chronic disease may not be applied to this claim.  38 C.F.R. §§ 3.307; 3.309(a).    

The Veteran's service connection claim for kidney stones must still be analyzed on a direct basis.  See Combee, supra.  As the first element of his direct service connection claim is met, the next required element is in-service incurrence of a disease or injury.  

The Veteran's service treatment records reflect that in May 1973, he was taking 2 salt tablets per day as a result of excessive sweating while working on the flight lines in Thailand.  The Board acknowledges the Veteran's contention that he was not provided enough water to properly flush the salt from the tablets out of his system.  However, the Veteran's service treatment records do not indicate dehydration or any other complications caused by salt tablets.   

The Veteran's service treatment records do not reflect any complaints, symptoms, diagnoses or treatment related to any kidney or urinary tract problem, including pain.  The Veteran has not reported experiencing any kidney stone symptoms or other kidney or urinary tract problems while in service.  The evidence of record reflects that the Veteran's first kidney stone occurred in 1986, 3 years after service.  There is no suggestion in the evidence that the salt tablets the Veteran took during service may have caused the kidney stones that developed after service.  The only suggestion of such is from the Veteran, and, unfortunately, he is not competent to render such a medical opinion, since the question at issue does not involve a condition observable by a lay person.

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for kidney stones on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to service connection for prostate cancer and kidney stones.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A September 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in September 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  An additional letter was sent to develop the claims in October 2009, which was followed by readjudication in a January 2010 supplemental statement of the case.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed for either service connection claim in this case because there is no competent and credible evidence establishing an in-service event, injury, or disease.  The Veteran is not a combat veteran.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed, the Board has found the Veteran's lay evidence as to his exposure to Agent Orange and ionizing radiation in service not to be credible or persuasive.  The remaining evidence does not indicate that any symptoms of the Veteran's prostate cancer or kidney stones occurred in service or are possibly related to service.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

The Board notes that the Veteran was provided a VA examination for prostate cancer in February 2008, which did not include an opinion as to the relationship between the Veteran's prostate cancer and his service.  However, as there is no evidence of prostate cancer symptoms in service, and no persuasive and credible evidence of herbicide or ionizing radiation exposure, an exam was not required.  Thus, this VA examination was a ministerial error.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for kidney stones is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


